Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the applicant’s communication received on September 14, 2020 (hereinafter “Amendment”). 

Status of Claims
Claims 1-5 and 11-15 have been amended.
Claims 6-10 and 16-20 had been withdrawn.
Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/2021 has been entered.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 11-15 are rejected under 35 U.S.C. 101 because the claimed invention the claimed invention is directed to abstract idea without significantly more. 
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014). 
The 2019 Revised Patent Subject Matter Eligibility Guideline (“2019 PEG”) also provides step(s) in determining eligibility under 35 U.S.C. § 101. Specifically, it must be determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any additional elements in the claim must integrate the judicial exception into a practical application. If not, the inquiry continues to see whether any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include mathematical concepts, mental processes, and certain methods of organizing human activities.  
In the instant case, claims 1-5 are directed to a method (i.e. process) while claims 11-15 are directed to a non-transitory computer-readable medium. Thus, the claimed invention is directed towards one of the four statutory categories under 35 USC § 101. Nevertheless, the claims also fall within the judicial exception of an abstract idea without significantly more.



Claim 1 recites:  
1. (Currently Amended) A method for granular licensing in a computing environment having multiple organizations and access to an app exchange that provides a listing of multiple apps available to a remote client electronic device associated with at least one of the multiple organizations in response to a download request, the method comprising: 
receiving, with a management organization provided by at least one hardware computing platform, a registration request corresponding to a software package having multiple functional modules, the software package being available via the app exchange and having been uploaded to the app exchange from a development environment within the computing environment that is separate from the management organization, the management organization receiving a package registration from the development environment; 
creating a license definition for the software package with the management organization, wherein the license definition includes a license for each of one or more of the multiple functional modules of the software package; 
registering the software package and the license definition with the management organization, so that only authorized management organizations can store license definitions and grant licenses;    
storing the license definition in a memory associated with the management organization; 
receiving, with the management organization, an order that targets at least one client electronic device and indicates one or more functional modules associated with the software package, wherein the order has a first number of licenses for a first functional module and a second number of licenses for a second functional module that can be independently assigned to users; 
transmitting, from the management organization, one or more license definitions to the at least one client electronic device, wherein granting of licenses is independent from enabling the app and the one or more license definitions correspond to one or more of the multiple functional modules of the electronic device is authorized to utilize, the one or more license definitions authorize the client electronic device to utilize the one or more functional modules for which corresponding license definitions have been transmitted.
(Emphasis added on the additional element(s))

Here, the claim describes a process comprising receiving with a management organization registration request corresponding to a software package having multiple functional modules from development environment, e.g. developer; creating a license definition for the software package with the management organization wherein the license definition includes a license (permission) for each of one or more of the multiple functional modules of the software package; registering the software package and the license definition with the management organization so that only authorized management organizations can store license definitions and grant licenses; storing the license definition with the management organization; receiving with the management organization an order that target at least one client and indicates one or more functional modules associated with the software package, wherein the order has a first number of licenses for a first functional module and a second number of licenses for a second functional module (how many licenses for specific feature(s)/software(s)) for assigning to users; and transmitting from the management organization one or more license definitions to the at least one client, wherein granting of license is independent from enabling the software package and the one or more license definitions correspond to one or more of the multiple functional modules of the software package that the client is authorized to utilize, the one or more license definitions authorize the client to utilize the one or more functional modules for which corresponding license definitions have been transmitted.  
In other words, the claim recites a process of registration of software package, creation of license definition that include a license for each of one or more of the multiple functional modules of 
The examiner submits that other independent claim, e.g. claim 11, recites significantly similar subject matter as claim 1. Hence, claim 11 also recites a certain methods of organized human activities and recite abstract idea. 
Under the Step 2A (prong 2), this judicial exception is not integrated into a practical application. Specifically, the additional elements in the claim(s), e.g. at least one hardware computing platform, electronic device, a non-transitory computer-readable medium having stored thereon instructions, a memory, and one or more processors, are recited at a high-level generality such that it amounts to no more than mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. These limitation do not represent: Improvements to the functioning of a computer (here, the component(s) responsible for performing the step(s)), or to any other technology or technical field  - see MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); Effecting a 
Accordingly, the claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application using the considerations set forth in the 2019 PEG.
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). Here, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Specifically, the claims as a whole, taken individually and in combination, do not provide an inventive concept. As explained above with respect to the integration of the abstract idea into a practical application, the addition elements used to perform the claimed judicial exception amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Looking at the limitations as a combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the component(s) responsible for performing the recited steps. In other words, the claim as a whole does not improve the computer component(s) or any technological process rather the claim as a whole describes mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Therefore, since there are no limitations in the claim(s) that 
The other dependent claims, claims 2-5 and 12-15, further describe the functionalities of the management organization, i.e. providing of the license definitions to the client via push or pull, defining of the license definition, and receiving of acquisition notice of the software package. As such, they too further describe abstract idea without significantly more. As such, claims 1-5 and 11-15 are rejected for being directed to abstract idea without significantly more.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
Per claims 1 and 11, the claims recite, in part, “registering the software package and the license definition with the management organization, so that only authorized management organizations can store license definitions and grant licenses” and “register the software package and the license definition with the management organization, so that only authorized management organizations can store license definitions and grant licenses” respectively. While the Specification show support for the claimed limitation, the Specification does not describe how the registering of the software package and the license definition (single software package and single license definition) with the management organization (e.g. single entity that is provided by at least one hardware computing platform) achieves the result of only authorized management organizations (e.g. multiple organizations) can store license definitions (multiple license definitions) and grant licenses (multiple licenses). See MPEP 2163.03.
The dependent claims are rejected for their dependency on the claim(s) above and failing to cure the deficiencies as described above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Per claims 1 and 11, the scope of the claims is unclear. The claims recite “transmit/transmitting … wherein granting of license is independent from enabling the app and the one or more license definitions …” Here, the scope of the claims is unclear as the term “the app” lack antecedent basis. 
Furthermore, the claims recite, in part, “receiving, with a management organization provided by at least one hardware computing platform, a registration request corresponding to a software package having multiple functional modules, the software package being available via the app exchange having been uploaded to the app exchange from a development environment within the computing environment that is separate from the management organization, the management organization receiving a package registration from the development environment” and “receive, with a management organization provided by at least one hardware computing platform, a registration request corresponding to a software package having multiple functional modules, the software package being available via the app exchange having been uploaded to the app exchange from a development environment within the computing environment that is separate from the management organization, the management organization receiving a package registration from the development environment” respectively. Here, the scope of the claims is unclear as whether the recited “the management organization receiving a package registration from the development environment” is attempting to further describe the  previously recited receiving/receive step/function, specifically “receiving/receive, with a management organization provided by at least one hardware computing platform, a registration request corresponding to a software package” in that the registration request corresponding to the software package is received with the management organization from the development environment. For the purpose of compact prosecution, the examiner will interpret the recited the management organization receiving a package registration from the development environment not further describing the step previously recited step/function of receiving/receive.
Furthermore, the claims describe a process/functions in which a license definition for a software package is created with the management organization wherein the license definition includes a license for each of one or more of the multiple functional modules of the software package, registered with the management organization, and stored in a memory associated with the management organization. The claims, however, subsequently recite that one or more license definitions, that correspond to one or more of the multiple functional modules of the software package that the client electronic device is authorized to utilize, is transmitted from the management organization to the at least one client electronic device upon receiving an order. Here, the scope of the claims as the claims do not illuminate relationship of the one or more license definitions that is transmitted from the management entity to the client electronic device and the license definition that includes a license for each of one or more of the multiple functional modules of the software package that was created. In other words, these terms are disjoined in the recited process/functions.
Furthermore, the claims recite “license definition for the software package”. The claims recite that this “license definition for the software package includes a license for each of one or more of the multiple functional modules of the software package”. The claims, however, further recite that “one or more license definitions” is transmitted from the management organization to the at least one client electronic device and that the one or more license definitions correspond to one or more of the multiple functional modules of the software package that the client electronic device is authorized to utilize and that the one or more license definitions authorize the client electronic device to utilize the one or more functional modules. Here, the scope of the claims is unclear as it is unclear what exactly is “one or more license definition” given that the previous description of license definition for the software package and how the “one or more license definition” is different than the “license for each of one or more of the multiple functional modules of the software package”. 
a license definition for the software package with the management organization, wherein the license definition includes a license for each of one or more of the multiple functional modules of the software package; registering the software package and the license definition with the management organization, so that only authorized management organizations can store license definitions and grant licenses; storing the license definition in a memory associated with the management organization; receiving, with the management organization, an order that targets at least one client electronic device and indicates one or more functional modules associated with the software package, wherein the order has a first number of licenses for a first functional module and a second number of licenses for a second functional module that can be independently assigned to users; transmitting, from the management organization, one or more license definitions to the at least one client electronic device, wherein granting of licenses is independent from enabling the app and the one or more license definitions correspond to one or more of the multiple functional modules of the software package that the client electronic device is authorized to utilize, the one or more license definitions authorize the client electronic device to utilize the one or more functional modules for which corresponding license definitions have been transmitted.” (highlight added). Here, the scope of the claims is unclear as there are multiple license definition(s) recited in the claim and it is unclear as to which one of the license identifier(s) previously recited refer to “the license definition” and “the one or more license definitions”.
The claim recites “the management organization” in the “storing/store the license definition in a memory associated with the management organization; receiving/receive, with the management organization, an order that targets …; transmitting/transmit, from the management organization, one or more license definitions to the at least one client electronic device …” (emphasis added). Here, the scope of the claims is unclear as it is unclear which one of the previously recited management organizations refer to “the management organization”, e.g. management organization previous recited management organizations can store license definitions and grant licenses”. Claims 2-5 and claims 12-15 recite “the management organization”, hence they too are rejected similarly.
In further regards to claim 11, the claim is directed to function(s)/operation(s) perform by one or more processors. The claim, however, suggests the functions performed with a management organization provided by at least one hardware computing platform. The claim, however, does not illuminate relations of the one or more processors to the management organization provided by at least one hardware computing platform.
The dependent claims are rejected for their dependency on the claim(s) above and failing to cure the deficiencies as described above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 5, 11, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,892,900 (“Ginter”) in view of US Patent Publication No. 2004/0039916 (“Aldis”).
Per claims 1 and 11, Ginter teaches a method for licensing in a computer environment, the method comprising:
receiving, with a management organization provided by at least one hardware computing platform (i.e. electronic appliance, Fig. 7 – Fig. 9; col./line 62/31-63/66), a registration request corresponding to a software package (i.e. electronic content, col. 7, lines 50-57, software programming resources), the software package being available via the app exchange, e.g. repository, having been uploaded to the app exchange, e.g. repository from a development environment, e.g. author, within the computing environment that is separate from the management organization, the management organization receiving a package registration 
creating a license definition for the software package with the management organization, wherein the license definition includes a license for the software package (see Fig. 2; Fig. 77-Fig. 80; Fig. 5A; col. 6, lines 14-28, chain of handling and control … to ensure that the moving, accessing, modifying, or otherwise using of information can be securely controlled by rules regarding how, when, where, and by whom such activities can be performed; col. 11, lines 10-27, create one or more PERCs in specifying permissions; col. 307, lines 5-67, content repositories used to manage content and distribute content along with control information; col. 308, lines 51-57; col. 309, lines 25-55, the content might be maintained using security, e.g. password; col./line 310/5-311/60, control packager, control information, correctly format control information; col. 312, lines 12-32; col. 321, lines 5-67, consolidated content)
registering the software package and license definition with the management organization, so that only authorized management organizations can store license definitions and grant licenses (see Fig. 78; Fig. 80; Fig. 81; col. 6, lines 14-28, chain of handling and control … to ensure that the moving, accessing, modifying, or otherwise using of information can be securely controlled by rules regarding how, when, where, and by whom such activities can be performed; col. 307, lines 5-67; col. 308, lines 51-57; col. 309, lines 25-55; col./line 310/5-311/60, registration);
storing the license definition in a memory associated with the management organization (see Fig. 78; Fig. 80; Fig. 81; col. 307, lines 5-67, repository; col. 308, lines 51-57; col. 309, lines 25-61; col./line 310/5-311/60);
receiving, with the management organization, an order that targets at least one client electronic device and indicates product associated with the software package (see Fig. 72B; Fig. 72D; Fig. 78; Fig. 80; Fig. 81; col. 307, lines 5-67, repositories used to browse and download content; col. 308, lines 51-57; col. 309, lines 25-61; col./line 310/5-311/60) ;
transmitting, from the management organization, one or more license definitions to the at least one client electronic device, wherein granting of licenses is independent from enabling the app and the one or more license definitions correspond to the software package that the client electronic device is authorized to utilize, the one or more license definitions authorize the client electronic device to utilize the software for which corresponding license definitions have been transmitted (see Fig. 5A; Fig. 5B; Fig. 7 – Fig. 9; Fig. 78; Fig. 80; Fig. 81;col. 155, lines 37-67; col. 137, lines 30-32; col. 307, lines 5-67; col. 308, lines 51-57; col. 309, lines 25-55; col./line 310/5-311/60; col. 313, lines 22-25).
Ginter further teaches non-transitory medium storing instruction (see col. 63, lines 1-54).
While Ginter teaches a technique of controlling usage of the content at a granular level utilizing PERC and methods (see col. 28, lines 16-42, control models regulating the use and/or auditing of electronic content at granularity; col. 93, lines 15-17; col. 111, lines 16-27; col. 268, lines 59-65; col. 300, lines 44-59, control structures may be employed to manage any variety of desired granularities), Ginter does not explicitly discloses software package with multiple functional modules. 
Aldis, however, discloses software package with multiple functional modules and feature specific licensing of the software package (see ¶0070; ¶0121, user-rights can be controlled on a feature-specific, application-specific, etc; ¶0147, feature-based licensing). 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to include the feature licensing as taught by Aldis to Ginter as the combination 

The combination of Ginter and Aldis does not specifically teach that the order indicates one or more functional modules associated with the software package.
However as Ginter generally teaches receiving an order that indicates permission of the content while Aldis discloses feature-based licensing), it would have been obvious to one of ordinary skill in the art to include the ordering of feature-based license to Ginter as an order received to expand the type of control and permission on packaged content.
The combination of Ginter and Aldis does not specifically teach wherein the order has a first number of licenses for a first functional module and a second number of licenses for a second functional module that can be independently assigned to users. However, the description of order, e.g. what it contains, is a non-functional descriptive material that do not move to distinguish over prior art. Furthermore, as Ginter and Aldis is generally directed to licensing and requesting of licenses as described above, it would have been obvious to one of ordinary skill in the art to include any known license requests, including any combination of quantity for specific feature licenses that can be independently assigned to users. 
The applicant is reminded that the recitation of “so that only authorized management organizations can store license definitions and grant licenses” do not move to distinguish over prior art as the recitation describes intended result of creating a license definition. 
The applicant is reminded that the recitations of “the software package being available via the app exchange having been uploaded to the app exchange from a development environment within the computing environment that is separate from the management organization” and “the management organization receiving a package registration from the development environment” do not further limit 
The applicant is reminded that descriptive expression of “includes a license for each of one or more of the multiple functional modules of the software package” is non-functional material as the expression merely describes content of the license definition and the intended use of the license.
The applicant is reminded that the description of order, e.g. “that targets at least one client electronic device and indicates one or more functional modules associated with the software package, wherein the order has a first number of licenses for a first functional module and a second number of licenses for a second functional module that can be independently assigned to users”, is non-functional descriptive material as the description does not affect the step/function of receiving/receive the order.
The applicant is further reminded that recitation of “wherein granting of licenses is independent from enabling the app and the one or more license definitions correspond to the software package that the client electronic device is authorized to utilize, the one or more license definitions authorize the client electronic device to utilize the software for which corresponding license definitions have been transmitted” do not move to distinguish over prior art as the recitations merely describes the one or more license definition and its intended use and does not affect the step/function of transmitting/transmit from the management organization one or more license definitions to the at least one client electronic device.
As per claims 4 and 14, Ginter further teaches wherein the management organization is configured to receive license settings from a development entity to be used to configure the license definition (see col. 11, lines 10-27, create one or more PERCs in specifying permissions; col./line 310/38-311/67). 

As per claims 5 and 12, Ginter further teaches wherein the management organization receives, from the app exchange, an indication that the client electronic device has acquired the software package (see col. 5, lines 1-2; col. 295, lines 46-50, report’s chain of handling; col. 298, lines 1-65, reporting). 
Furthermore, the applicant is reminded that the description of the management entity’s function(s) do not further distinguish over prior art as the description do not affect the positively recited step(s)/function(s) of the one or more processor.

Claims 2, 3, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Ginter” and “Aldis” as applied to claims 1 and 11 above, and further in view of US Patent No. 8,275,716 (“Lao”).
Per claims 2 and 12, the combination of Ginter and Aldis does not specifically teach wherein the management organization pushes the license definitions to the client electronic device. 
Lao, an analogous art of content distribution, teaches that it was known before the effective filing of the claimed invention to use the push technique in acquiring license and/or content (see col. 8, lines 53-61). 
Hence, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the distribution technique of Lao to combined Ginter and Aldis as the combination allows automation of the end user’s access (see col. 8, lines 44-46). Furthermore, as Ginter is generally directed to distribution of content and control information to electronic appliances as described above, it would have been obvious to one of ordinary skill in the art of data communication to substitute one known element for another for distributing content and control information, and further it would take no more In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); LSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))).
Furthermore, the applicant is reminded that the description of the management entity’s function(s) do not further distinguish over prior art as the description do not affect the positively recited step(s)/function(s) of the one or more processor.
As per claims 3 and 13, Lao further teaches wherein the management organization provides the license definitions to the client electronic device in response to a pull operation initiated by the client electronic device (see col. 8, lines 53-61).
Furthermore, the applicant is reminded that the description of the management entity’s function(s) do not further distinguish over prior art as the description do not affect the positively recited step(s)/function(s) of the one or more processor.

Response to Argument(s)/Amendment(s)
Claim/Specification Objection
The previous claim objection is withdrawn in view of the amendment. 

101 Rejection
The applicant disagree that the claims describe “methods of organizing human activity, e.g. commercial or legal interactions” as the claims are directed to methods and instructions for managing a complex, multi-organization platform to control the functionality of multiple remote electronic device with a granularity that was not previously possible” (see page 10 of the Amendment). The examiner respectfully disagree for the reasons outlined below in the 101 analysis in the 101 section, specifically 
Furthermore, even if the applicant’s characterization of the claim is proper, in arguendo, the examiner finds that managing of multi-organizations to control the functions of multiple remote entities with a granularity by means of granular rights/permission to the remote entities describe certain methods of organizing human activities, e.g. management of licensing.
The applicant asserts that the claims are not merely directed to an abstract idea as the claimed invention provides granular control over functionality provided to multiple remote devices, hence providing concrete and usable solution to an existing problem (see page 11 of the Amendment). In response, the examiner submits that the claim recites licensing of granular level of software package. In other words, the license, e.g. authorized permission/rights, at granular level on usage of software package are provided to the remote entities in controlling the remote entities in its usage based on the legal licensing provision. The licensing of usage of software package in a granular level also fall under the abstract idea, for example, permissions on a software package that include multiple software at a granular level so that the permissions are granted on each of the multiple software included in the 

112 Rejections
The claims are rejected under 112(a) and 112(b) for the reasons outlined above in the corresponding sections.

103 Rejections
The applicant asserts that the claimed invention thus provides “improved functionality for license devices as well as improved monetization by app providers”. The examiner respectfully disagrees. First, the claim is directed to steps performed by or with the management organization. Second, managing of multi-organizations to control the functions of multiple remote entities with a granularity by means of granular rights/permission to the remote entities (licensing concept that governs permission/rights to software included in the software package) describe certain methods of organizing human activities, e.g. management of licensing.
Furthermore, under the Step 2A (prong 2), this judicial exception is not integrated into a practical application. Specifically, the additional elements in the claim(s), e.g. at least one hardware computing platform, electronic device, a non-transitory computer-readable medium having stored thereon instructions, a memory, and one or more processors, are recited at a high-level generality such that it amounts to no more than mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. These limitation do not represent: Improvements to the functioning of a computer (here, the component(s) responsible for performing the 
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). Here, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Specifically, the claims as a whole, taken individually and in combination, do not provide an inventive concept. As explained above with respect to the integration of the abstract idea into a practical application, the addition elements used to perform the claimed judicial exception amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Looking at the limitations as a combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the component(s) responsible for performing the recited steps. In other words, the claim as a whole does not improve the computer component(s) or any technological process rather the claim as a whole describes mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Therefore, since there are no limitations in the claim(s) that 
Insofar as the applicant’s assertion on improved monetization by app providers, the claim is silent to this feature. Even if the claim recites this feature, the monetization by app providers is a financial/business arrangement or process. In other word, the alleged improvement is an abstract idea itself, e.g. improvement to the certain method of organizing human activities.
In regards to the applicant’s attempts to draw an analogy to Core Wireless, however, the examiner finds no correlation of instant claims to Core Wireless as Core Wireless since they “… resulting in an improved user interface for electronic device”. In the instant claim, the licensing at granular level, e.g. software/modules that is packaged in a software package, is itself an abstract idea. 
The applicant is advised to incorporate specific technique of licensing control in a technological sense (adhering to 112(a) written requirement) for potentially addressing the 101 rejection.

103
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The applicant points to Ginter that Ginter does not utilize licenses for modules within a software app package. However, Aldis discloses feature-based licensing.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the interaction of various organizations within a multi-organization environment to provide the customizable functionality on one or more remote device) are not recited in the rejected claim(s).  Although the claims are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Publication No. 20040010471 and 20060287959 discloses a customer purchasing of number of floating licenses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287.  The examiner can normally be reached on Monday -Friday: 7:00 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/STEVEN S KIM/Primary Examiner, Art Unit 3685